Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed with Response After Final Action on 12/31/2021:
Claims 1-14, 18-21 and 24-26 have been examined.
Claims 15-17, 22-23 and 27-28 have been canceled by Applicant.
Claims 1, 14, 18-19, 24 and 26 have been amended by Applicant.
Claims 1-14, 18-21 and 24-26 (for a total of 21) have been allowed.

Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.
Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 12/31/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claim 21) from the previous office action.
2.	Applicant’s amendments have overcome the 112(f) or 112 6th paragraph presumptions to claim 26 from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claims 1, 14, 18-19 and 24 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-14, 18-21 and 24-26 from the previous Office Action.
	

Claim Rejections - 35 U.S.C. §101
1.	Applicant’s amendments have overcome the 101 rejections to claim 26 from the previous Office Action.
	
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Filley (Pub. No.: US 2017/0098373A1) taken either individually or in combination with other prior art of Gherardi (Pub. No.: US 2016/0353238A1) and Jiang (Pub. No.: US 2006/0126556A1), who describe a method and apparatus for transmission of targeted roadway alerts; a server that receives a first description of an incident; the server that determines an impact area of the incident based on the description; the server that generates a geographic polygon based on the impact are of the incident; the server that overlays the geographic polygon on a first cellular map and transmits an alert message to one or more devices located within a cell of the first cellular map that contains at least a portion of the geographic polygon.
Applicant’s arguments in remarks filed on 12/31/2021 were persuasive.
Therefore, in performing additional search in response to amended claims and applicant’s arguments, the examiner was able to find the closest prior art of record, which is Jiang (Pub. No.: US 2006/0126556A1) taken either individually or in combination with other prior art of Ji (Pub. No.: US 2009/0247186A1), Ikeuchi (Pub. No.: US 2010/0042315A1), CHALKOV (Pub. No.: US 2012/0306929A1), Pink (Pub. No.: US 2016/0116916A1), Yamamura (Pub. No.: US 2016/0282868A1), Yamamura (Pub. No.: US 2017/0285630A1) and CAI (Pub. No.: US 2021/0091848A1), who describe a technique for content delivery in wireless networks which associates a desired broadcast/multicast (BCMC) territory with the content, estimates cell sector coverage area from a subscriber location data set, and then identifies a set of cell sectors to be sent the content using a BCMC protocol; the method that involves first receiving a description of a designated broadcast/multicast (BCMC) territory in terms of a physical area; a content indicator associated with the BCMC territory identified; the content indicator that identifies content, such as text or image data, that is to be supplied to subscribers located in the territory; a cell sector coverage area estimated from a subscriber location data set wherein the data set includes at least a geographic location and a cell sector identifier for multiple subscribers; the BCMC territory description and the estimated cell 

In regards to claims 1-14, 18-21 and 24-26, Filley (Pub. No.: US 2017/0098373A1) and Jiang (Pub. No.: US 2006/0126556A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
maintaining a vehicle location and motion database comprising at least three grid layers of rectangular grid cells representing at least a part of the geographical area, said grid cells of the at least three grid layers being partly overlapping so that borders of the grid cells of different grid layers have an offset between each other in both longitudinal and latitudinal directions;
mapping the location of the vehicle to a grid cell of each grid layer into which the location of the vehicle belongs;
inserting or maintaining an identifier of the vehicle in a list of vehicle identifiers for the mapped grid cell of each grid layer; and
determining, on the basis of the identifiers of the vehicles in the lists, which other vehicles are in a proximity of said selected vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662